Exhibit CONSULTING SERVICES AGREEMENT This consulting services agreement ("Agreement"), effective as of September 11, 2009 is entered by and between Information Systems Associates, Inc. a Florida corporation ("the Company or “Company") and WSR Consulting, Inc., a Florida corporation ("Consultant"). RECITALS WHEREAS, the Company is a public company; and WHEREAS, Consultant has experience in the area of general management, accounting, SEC and SOX compliance, corporate finance, corporate strategy; and WHEREAS, the Company desires to engage the services of Consultant to provide accounting services, including the services of an individual performing the functions of a Chief Financial Officer, all on an outsourced basis; NOW THEREFORE, in consideration of the premises and the mutual covenants and agreements herein set forth, and intending to be legally bound, the Company and Consultant agree as follows: 1. Term of Consultancy.The Company engages Consultant to act in a consulting capacity to the Company, and Consultant agrees to provide services to the Company commencing on the date first set forth above and ending 12 months thereafter.The parties may agree to end the agreement during the term by mutual consent or unilaterally at the end of a quarter by giving 90 days written notice. 2. Duties of Consultant.Consultant will generally provide the following consulting services (the “Services”) during the term of this Agreement: a. Provide accounting services as would be required by the Company’s Chief Financial Officer, including the responsibility of timely filing of all required documents for a public company, including reports required under the federal securities laws; b. Work directly with senior management of the Company in the areas of strategic planning and financial management including accounting; c. Perform the functions generally assigned to full-time Chief Financial Officerincluding the support of ongoing operations, financial reporting, signing of documents on behalf of the Company as its CFO, attendance at and preparation of Proxy Statements for Annual Shareholders Meeting, and other resource management as necessary; d. The person who agrees to act as Chief Financial Officer must be approved by the Company’s Board of Directors and is subject to being replaced by the Company’s Board of Directors.The Chief Financial Officer shall be responsible for executing the Sarbanes-Oxley Act of 2002 certifications in the Company’s Forms 10-Q and 10-K and executing any registration statements and providing such other certifications as may be customarily provided by a chief financial officer or chief accounting officer, including under the federal securities laws. The Chief Financial Officer shall also provide any calculations, certifications and written reports as may be requested by any lenders to the Company. 3. Allocation of Time and Energies.The Consultant will perform the Services in a professional manner in accordance with accepted industry standards and in compliance with applicable federal, state and local laws and regulations. Although no specific hours-per-day requirement will be required, the parties acknowledge and agree that Consultant will initially spend an average of 2 days per month on site at the Company’s location. It is understood that the Company is entering into this Agreement with the understanding that Michael Hull will be the principal of Consultant during the entire term of this Agreement.It is also understood that Mr. Hull may elect to involve other consultants in the performance of the Consultant’s duties who will be compensated by Consultant unless otherwise agreed in advance by the Company.The individual serving as “Chief Financial Officer” of the Company as part of Consultant’s duties hereunder shall be compensated solely by the Consultant and the Company shall have no further obligation to provide additional compensation to such individual. 4. Remuneration.As full and complete compensation for Consultant’s agreement to perform the Services, the Company shall compensate the Consultant as follows: For ongoing work related to interim management services including the services provided by the individual serving as the Chief Financial Officer of the Company and including the other accounting services required hereunder to be provided by Consultant, the Company will pay Consultant a fee of $2,000 per month in advance. The first monthly payment is due on execution of this agreement.Additional monthly payments are due on the 1st of each month that this contract remains in effect. On-site days will be tracked by the Consultant based on a three month rolling average.Where the Company requests additional days, beyond those contracted for, the Consultant shall receive an additional $1,000 per additional day or $125 per hour, whichever is smaller. 5. Expenses.Consultant agrees to pay for all its expenses other than extraordinary items for which the Company will reimburse Consultant its reasonable, documented out-of-pocket expenses.Such extraordinary items include travel and entertainment required by/or specifically requested by the Company, professional fees incurred by professionals retained on behalf of the Company for the purposes of the Company’s legal compliance such as tax return preparation, audit, legal and any other expenses related to the Company’s regulatory compliance. 6. Work Location. The Consultant will primarily perform its duties on site at the Company’s offices.Where necessary, and by prior approval, Consultant is available to travel at the Company’s request.The Company will supply a working environment commensurate with a senior management position at the company including technical support as necessary.Consultant will supply its own computing equipment complete with general business software.Any additional requirements such as specialized software or supplies specifically required for the performance of Consultant’s duties at the Company will be supplied in a timely manner at the expense of The Company. 7. Indemnification. a. The Company agrees to indemnify and hold harmless Consultant, its officers, directors, employees, affiliates and agents harmless from and against any and all losses, claims, damages and liabilities, related to or arising out of any breach by the Company of its obligations under this Agreement and/or the Company’s actions in connection with the transactions and/or activities contemplated herein.Provided, however, the Chief Financial Officer shall be indemnified solely in accordance with the Company’s standard Indemnification Agreement. b. Consultant agrees to indemnify and hold harmless Company, its officers, directors, employees, affiliates and agents harmless from and against any and all losses, claims, damages and liabilities, related to or arising out of any breach by Consultant of its obligations under this Agreement and/or the Consultant’s actions in connection with the transactions and/or activities contemplated herein. 8. Representations. The Company warrants and represents that all oral communications, written documents or materials furnished to Consultant are accurate, and the Consultant warrants and represents that all communications by Consultant with third parties, with respect to the financial affairs, operations, profitability and strategic planning of the Company, will be in accordance with information provided to it by the Company. The Consultant, but not the Chief Financial Officer, may rely upon the accuracy of the information provided by the Company without independent investigation. Consultant represents that it is not required to maintain any licenses and registrations under federal or any state regulations necessary to perform the Services set forth herein. Consultant acknowledges that to the best of its knowledge, the performance of the Services will not violate any rule or provision of any regulatory agency having jurisdiction over Consultant. The Company acknowledges that to the best of its knowledge that it has not violated any rule or provision of any regulatory agency having jurisdiction over the Company. The Company also acknowledges that, to the best of its knowledge, the Company is not the subject of any investigation, claim, decree or judgment involving any violation of the SEC or securities laws. 9. Status as Independent Contractor. Consultant’s engagement (including without limitation that of the Chief Financial Officer) pursuant to this Agreement shall be as independent contractor, and not as employee, officer or other agent of the Company. Neither party to this Agreement (or its employees) shall represent or hold itself out to be the employer or employee of the other. Consultant further acknowledges the consideration provided hereinabove is a gross amount of consideration and that the Company will not withhold from such consideration any amounts as to income taxes, social security payments or any other payroll taxes. All such income taxes and other such payment shall be made or provided for by Consultant (including in respect of payments made by Consultant to the Chief Financial Officer) and the Company shall have no responsibility or duties regarding such matters. Neither the Company nor the Consultant possesses the authority to bind each other in any agreements, without the express written consent of the entity to be bound. 10. Attorneys' Fees.If any legal action(s) or any arbitration or other proceeding(s) is brought for the enforcement or interruption of the Agreement, or because of alleged dispute, breach, default or misrepresentation in connection with or related to this Agreement, the successful or prevailing party shall be entitled to recover reasonable attorney's' fees and other costs in connection with that action(s) or proceeding(s), in addition to any other relief to which they may be entitled. 11. Waiver.The waiver by either party of a breach of any provision of this agreement by the other party shall not operate or be construed as a waiver of any subsequent breach by such other party. 12. Notices.All notices, requests, and other communications hereunder shall be deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the other party at the address set forth herein below: Company Address:Consultant’s Address: Information
